Per Curiam. Undra Sumlin, by his attorney, Matthew J. Ketcham, has filed a motion to file a belated record. We treat this as a motion for belated appeal. His attorney, Matthew J. Ketcham, admits by motion that the record was tendered late due to a mistake on his part in calculating the forty-five days for filing the record pursuant to our per curiam of July 11, 1994.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.